Exhibit 10.1

 

LOGO [g337943exhibit10_1jpeg1.jpg]

3 February 2012

 

  

Telephone

Website

  

+1212 915 8556

www.willis.com

  

Direct Line

Email

  

+1212 915 8556

Celia.Brown@willis.com

PRIVATE & CONFIDENTIAL

Ms Gioia Ghezzi

8 Campden House Court

42 Gloucester Walk

London

W8 4HU

Our Reference: /jw

Dear Gioia

Further to our recent discussions, I am very pleased to confirm to you our offer
of the role of Group Chief Operating Officer reporting to Joe Plumeri. This
position is within the Global Corporate Division of Willis Limited (the
“Company”) and is based at our London office. In this role you will be a member
of the Group’s Executive and Operating committees.

Your employment with Willis is based on the terms set out below, together with
the attached Schedule and the enclosed Contract of Employment (the “Contract”)
all of which should be read in conjunction with our UK Associate Handbook and
Global Policy Manual.

This offer is subject to our receipt of the appropriate documentation and
satisfactory completion of our pre-employment checks.

I have also enclosed our New Associate Pack which I hope you will find useful.
The enclosed forms, together with the documents requested in this letter, should
be returned to us at your earliest convenience.

Please note; This offer remains valid for acceptance for 10 working days from
the date of this letter, or until your expected start date, whichever is the
sooner. If you are unable to sign and return both copies of the Contract within
this period, please don’t hesitate to contact me to discuss.

In addition to the main terms and conditions contained in the Contract the
following terms will also apply to your employment:

Contract:

This offer is for a permanent position. Please see the enclosed Contract for
further details.

Remuneration:

Your base salary is £320,000 per annum which will be paid by monthly instalments
in arrears on the last working day of each month. Salary reviews are at the
discretion of the Company and may be based on various factors including, but not
limited to your individual performance as well as Company performance.

 

Willis Group Services Limited Friars Street Ipswich Suffolk     IP1 1TA
Registered office 51 Lime Street, London EC3M 7DQ. Registered number 1451456
England and Wales.



--------------------------------------------------------------------------------

LOGO [g337943exhibit10_1jpeg1.jpg]

 

The Willis Annual Incentive Plan:

Your annual on target award under the Annual Incentive Plan will be 100% of your
base salary. For 2012 you are eligible to receive a minimum target payment of
100% target payment of your base salary. This amount of £320, 000 is guaranteed
for the first year of your employment. Any payment is subject to the usual tax
and National Insurance deductions and will only be paid provided you have not
given notice of termination of employment or been dismissed either for gross
misconduct or for repeated misconduct after written warning or for gross
negligence at the time payment is normally made (in March 2013).

The Company reserves the right, in recognition of your future loyalty, to pay
all or a portion of any AlP payment in the form of restricted cash with clawback
provisions, restricted stock, stock options or other long term incentive
instruments consistent with other senior executives.

Other Compensation:

In respect of compensation you will be forfeiting by joining Willis, you will
receive two additional individual payments as follows:

An agreed payment of £110,000 will be paid to you at the time of joining in
compensation for the loss of a bonus you would have been paid in 2012. In line
with our existing rules relating to our AIP (Annual Incentive Plan) this will be
subject to a normal 36 month retention provision. Should you resign or the
Company provide notice of termination either for gross misconduct or for
repeated misconduct after written warning or for gross negligence within the
first 36 months of you receiving this payment you will be required to repay
pro-rata, a proportion of the payment in full (the “Repayment Obligation 1”).
The amount of the Repayment Obligation 1 will be calculated by reducing the
amount of the payment by a sum equal to 1/36th of the payment for each calendar
month of employment you complete with the company following receipt of the
payment.

The Company agrees that following your lawful termination of your employment
from McKinsey and subject to you using your best endeavours to mitigate any loss
which you may suffer in relation to the McKinsey shares following such
termination and you providing at the Company s reasonable request satisfactory
documentary evidence of such loss to pay you £119,000 (or such lower lost amount
indicated in such documentation) in the form of restricted stock units (the
“Award”) of the common stock of Willis Group Holdings Public Limited Company
(“WGH”) to compensate you for the forfeiture (in whole or in part) of your
McKinsey shares payment for 2012 less any sums received by you as a result of
full or partial vesting of your McKinsey shares. The Award will vest in equal
tranches on the first, second and third anniversaries of the Grant Date provided
you are employed by the Company on those anniversary dates.

The terms and conditions of the Award will be provided to you under separate
cover following the Grant Date, which will be the first business day of the
month following the later of your start date or your provision of documentation
described above. You will be required to sign and return acceptance forms in
connection with the grant of the Award. If you do not sign and return the
acceptance forms within the prescribed time limit WGH may, at its discretion,
rescind the Award.

Long Term Incentive Program:

Your on target award level for long term incentives will be a grant value of
five hundred thousand US Dollars ($500,000) per year. Following commencement of
your employment you will be invited to join the 2012 offering of the Long Term
Incentive Program (LTTP), subject to the terms of the Company’s share, option
and deferred cash plans, as may be amended from time to time. The date or dates
of this grant will be the same as other executive officer participants in the
plan.

All awards are subject to approval of the Compensation Committee of the Willis
Group Board of Directors and are subject to the Terms and Conditions of the
plan.



--------------------------------------------------------------------------------

LOGO [g337943exhibit10_1jpeg1.jpg]

 

Medical Requirements:

After two years service, you will be required to have the first of your annual
medical examinations at the Company’s expense. The Company’s Occupational Health
Department will contact you at the appropriate time.

Documents for Return:

I hope that you will formally accept this offer of employment on the terms set
out in the various documents. In line with UK employment legislation and our
internal compliance procedures the following documents are required from you:

 

•  

The Company must be in receipt of the following mandatory forms prior to your
start date:

 

  •  

Written confirmation of your acceptance of our offer

 

  •  

Both contracts, signed and dated

 

  •  

Willis Application for Employment Form

 

  •  

Personal Information & Bank Details Form

 

  •  

Expression of Wishes - Associate Application Form

 

  •  

Friends Provident Expression of Wishes Form

 

•  

Evidence of your entitlement to work in the UK. The evidence required is your
passport and any supporting documentation you may have. The Company is required
under the Immigration Act to see and photocopy this documentation before you
commence work. If you do not have a passport, please contact me as soon as
possible to discuss alternative document combinations acceptable to the Home
Office, so that we can agree these before your first day.

 

•  

Your P45 must be forwarded to us as soon as it becomes available.

 

•  

Certified copies of certificates relating to the highest academic qualification
and to all professional qualifications quoted on your application form, in your
CV or verbally during the selection process. It is a requirement of our
regulatory body that we obtain this evidence to demonstrate that you are
competent to be employed in the capacity offered. Certificates will be returned
to you, once a copy has been taken.

 

•  

The Company also requires completion of medical details. Please complete the
online Medical Questionnaire via the link to the Company’s Occupational Health
advisers, Rood Lane:

 

  •  

https://www.roodlane.co.uk/placement/willis/

 

  •  

Your replies to this questionnaire will be treated in confidence and are
requested for the purpose of the Equality Act 2010.

Finally, I would inform you that it is Company policy that all prospective and
new employees fully observe their duties and obligations to previous and current
employers and other third parties under contracts of employment and/or other
agreements. In particular, the Company does not condone the removal, copying or
retaining of confidential information of any former employer and any such
conduct may result in disciplinary action. The Company also expects prospective
and new employees to observe valid restrictive covenants whilst they remain in
effect. If you have any concerns or doubts as to your obligations you should
seek legal advice.

If you have any queries regarding the offer, please do not hesitate to contact
me on the above direct line.

I look forward to formally welcoming you to Willis and to working closely with
you.

 

Yours sincerely LOGO [g337943exhibit10_1page3.jpg] Celia Brown Group Human
Resources Director Global Human Resources



--------------------------------------------------------------------------------

LOGO [g337943exhibit10_1jpeg1.jpg]

 

SCHEDULE:

This offer and your continuing employment are subject to:

Associate Responsibilities:

 

•  

Your acceptance of the conditions contained in this letter and the enclosed
Contract of Employment.

 

•  

All representations, whether oral or in writing, made by you when applying for
this position about your qualifications, experience and other material matters
being true and correct and that you have not deliberately failed to disclose any
matter that may have influenced the Company’s decision to employ you.

 

•  

You providing the Company with evidence of your continuing entitlement to work
in the UK whenever it is requested that you do so. The evidence required is your
valid passport and any original supporting documentation you may have. The
Company is required under the Immigration Act to see and photocopy specific
documentation before you commence work and when applicable, at regular intervals
during your employment.

 

•  

The Company receiving no information of an adverse nature regarding your
character and past conduct which could affect your suitability for employment.
The Company’s activities are regulated by the Financial Services Authority (FSA)
and consequently the Company adopts systems and controls that conform to FSA
requirements. By accepting this offer of employment and by completing and
returning the enclosed Application for Employment form you expressly authorise
the Company to make enquiries about you.

 

•  

Receipt of references satisfactory to the Company and satisfactory completion of
all ancillary checks. We will approach the referees indicated on your
application form on receipt of your acceptance of this offer unless you advise
us to the contrary.

Training:

 

•  

You providing the Company with evidence of all relevant professional
qualifications and the highest academic qualification that you have quoted on
your application form, in your CV or verbally during the selection process. It
is both Company policy and a requirement of our regulatory body that we obtain
evidence of your competence to be employed in the capacity offered and for this
reason the Company reserves the right to invoke the Disciplinary Procedure if
you do not fulfil this requirement.

 

•  

You passing the Company’s Respect in the Workplace training module within 3
months of the start of your employment and other Insurance Essentials Training
modules relevant to your role within 6 months. Please note that these training
modules are Company specific and must be completed by all Associates. Details of
the programs and how to access the system will be provided when you commence
employment. You will be provided with appropriate support to pass these modules.



--------------------------------------------------------------------------------

CONTRACT OF EMPLOYMENT

Private and Confidential

 

LOGO [g337943ex10_1pg0005.jpg]

 

Page 1    Version: Feb 2011    Contract Data: [2011Z/2011]



--------------------------------------------------------------------------------

CONTENT:

 

Item

  

Content

   Contract of Employment

1

   Definitions

2

   Date This Employment Begins

3

   Date Continuous Employment Begins

4

   Current Job Title

5

   Location

6

   Base Salary

7

   Hours of Work

8

   Employment Obligations

9

   Duty of Confidence

10

   Errors and Omissions

11

   Copyright, Inventions & Patents

12

   Pension Scheme

13

   Absence from Work

14

   Right to Search

15

   Medical Examination

16

   Holidays

17

   Employee Benefits

18

   Termination of Employment

19

   Termination without Cause

20

   Post Termination Obligations

21

   Company Procedures

22

   Regulatory Requirements

23

   Data Protection

24

   Amendments

25

   Collective Agreements

26

   Governing Law

 

LOGO [g337943ex10_1pg0005.jpg]

 

Page 2    Version: Feb 2011    Contract Data: [2011Z/2011]



--------------------------------------------------------------------------------

CONTRACT OF EMPLOYMENT:

The information contained in this document includes the requirement of a
statement of the terms and conditions of your employment in accordance with the
Employment Rights Act 1996.

 

This Contract is made on   20 April 2012 and is between NAME:   GIOIA GHEZZI and
  COMPANY:   WILLIS LIMITED

This Contract of Employment should be read in conjunction with your offer
letter. In the event of any conflict between the content of this Contract and
the offer letter, the content of this Contract shall take precedence. You are
also referred to the Willis Global Policy Manual and the Associate Handbook.
Whilst the Global Policy Manual and Associate Handbook do not have contractual
status they are indicative of Company Policy and Procedure. The Company reserves
the right to vary its various Policies and Procedures from time to time.

 

1. DEFINITIONS:

For the purposes of this contract the following definitions shall apply:

“Business” means the business of a type carried on by the Company or by any
other company in the Group at the date your employment terminates, including but
not limited to the placing or broking of insurance or reinsurance world-wide and
ancillary services, the provision of risk management or risk transfer advice or
due diligence on mergers and acquisitions.

“Cause” means for the purposes of Clause 19 of this Contract of Employment:
(i) your gross and/or chronic neglect of your duties; or (ii) your conviction in
a Court or Tribunal of competent jurisdiction of an offence involving moral
turpitude; or (iii) dishonesty, embezzlement, fraud or other material willful
misconduct by you in connection with your employment; or (iv) the issue of any
final instruction or order for your removal as an associate of the Company
and/or Officer of the Company by any Court, Tribunal or regulatory authority of
competent jurisdiction; or (v) your violation of any obligation of confidence
and/or fiduciary duty and/or duty of loyalty and/or any other material
obligation owed by you to the Company as set out in this Contract of Employment
or other agreement with the Company or as implied at common law; or (vi) any
material breach by you of the Company’s Code of Ethics; or (vii) your failure to
maintain any insurance or other license or permission necessary for the proper
performance of the duties of your position. For the avoidance of doubt Cause
shall not include an immaterial, isolated instance of ordinary negligence or
failure to act, whether due to an error in judgment or otherwise, if you have
exercised substantial efforts in good faith to perform the duties reasonably
assigned or appropriate to your position.

“FSA” means the Financial Services Authority.

“Global Policy Manual” means the Global Policy Manual of Willis Group Holdings
Public Limited Company.

“Group” means the Company and any parent undertaking and/or associated
undertaking of the Company.

 

LOGO [g337943ex10_1pg0005.jpg]

 

Page 3    Version: Feb 2011    Contract Data: [2011Z/2011]



--------------------------------------------------------------------------------

“Client” means any person, firm, company or other organisation who or which as
at the date your employment terminates or at any time during the 12 months prior
to that date:

 

  a) Gives or is in the habit of giving instructions directly or through an
Intermediary to the Company or any other company in the Group concerning the
Business; or

 

  b) Is supplied or is in the habit of being supplied directly by the Company or
any company in the Group or indirectly through an Intermediary with services
relating to the Business; or

 

  c) Is an insured or reassured or an Intermediary having influence over the
introduction or facilitation of securing of the Business with the Company or any
other company in the Group.

“Intermediary” means any person, firm or company by or through or with whom or
which the Business is introduced and/or facilitated on behalf of an insured or
reassured whether or not such intermediary derives any financial benefit from
the arrangement.

“Prospective Client” means any person, firm, company or other organisation
engaged in substantive negotiations (which have not yet finally been concluded)
with the Company or with any other company in the Group in the 12 month period
up to the date your employment terminates for the supply of services by the
Company or any other company in the Group in relation to the Business.

 

2. DATE THIS EMPLOYMENT BEGINS:

Your employment began on 16 April 2012.

 

3. DATE CONTINUOUS EMPLOYMENT BEGINS:

Your continuous employment began on 16 April 2012.

Employment prior to this date with any previous employer does not count as part
of your continuous employment with the Company. This date is not necessarily the
date used to determine your entitlement to certain benefits.

 

4. CURRENT JOB TITLE:

Your job title is Group Chief Operating Officer.

You may be transferred to any other job in the Group which in the reasonable
opinion of the Company would be suitable. In the event of such transfer your
terms and conditions would be no less favourable than those set out in this
contract.

 

5. LOCATION:

Your location is London.

You may be transferred to any other location in the Group. Your agreement to
such a transfer will be sought unless in the reasonable opinion of the Company,
the transfer does not necessitate you having to move home address.

 

6. BASE SALARY:

Your base salary is £320,000 per annum.

Your contractual salary will be your base salary less any sacrifice arrangements
you have made.

 

LOGO [g337943ex10_1pg0005.jpg]

 

Page 4    Version: Feb 2011    Contract Data: [2011Z/2011]



--------------------------------------------------------------------------------

Your contractual salary will be paid monthly in arrears by direct transfer to
your bank account. Your base salary will be reviewed annually although such
review does not imply any right to an increase in salary.

You authorise the Company to deduct from your remuneration, and to set off
against any monies due to you as expenses or otherwise, any sum due to the
Company from you including, but not limited to, any overpayments of salary
and/or reimbursements of, bonuses (whether in whole or in part), study fees,
loans or advances made to you by the Company, and the cost of repairing any
damage or loss to the Company’s property caused by you.

 

7. HOURS OF WORK:

Your normal hours of work are 35 hours per week, 09:00 hrs – 17:00 hrs, Monday
to Friday each week (but excluding public holidays) or as agreed locally by
Management and/or local practice.

Unless otherwise agreed, these hours shall include one hour (unpaid) for lunch
to be taken at a time agreed with your Manager or Director.

You will be expected to work such additional hours as necessary to meet the
demands of the business. You may also be required to vary the pattern of your
working hours as necessitated by changing commercial needs, if in the reasonable
opinion of the Company it is practicable for you to comply. Any additional hours
worked are subject to any statutory provisions governing the working time of
employees which may be in force from time to time.

 

8. EMPLOYMENT OBLIGATIONS:

During your working hours you must devote the whole of your time, attention and
ability to the business of the Company and at all times you must promote the
interest and general welfare of the Group.

Whilst this Contract is in force you may not take any outside employment or
engage in any business without the prior written agreement of your Executive
Committee Member nor may your additional employment render your total working
time in breach of any statutory provisions governing the working time of
employees which may be in force from time to time.

You are not permitted to engage in any activity, which might interfere with the
performance of your duties or which may cause a conflict of any interest owed by
you to the Company or any company in the Group.

 

9. DUTY OF CONFIDENCE:

During and after the termination of this Contract you must keep with inviolable
secrecy and may not use for any purpose nor reveal to anyone (other than those
whose province it is to know the same) any secret or confidential information
entrusted to or discovered by you. This includes but is not limited to
information concerning the Company’s business, operations, products, markets,
marketing strategies, research activities, trade secrets, technical know how,
product formulations or techniques, pricing policies, any document marked
‘Confidential’ or ‘secret’, any information notified to you as confidential or
which you may reasonably expect the Company or any company in the Group to
regard as confidential, names or lists of employees, Clients or Prospective
Clients and their insurance or commercial affairs or any other matters
pertaining to them and revealed to you in the course of your employment which
has not come into the public domain. This duty applies without time limit.

For further guidance, the provisions concerning Confidential Information are set
out in full in the Global Policy Manual.

 

LOGO [g337943ex10_1pg0005.jpg]

 

Page 5    Version: Feb 2011    Contract Data: [2011Z/2011]



--------------------------------------------------------------------------------

10. ERRORS AND OMISSIONS:

During and following termination of your employment you agree to:

 

  a) Provide the Company with full co-operation and assistance where necessary
in relation to any work carried out by you during your employment with the
Company, including but not limited to:

 

  i) providing information and a factual explanation of your role in the
insurance placing, administration and risk management process;

 

  ii) meeting with the Company’s counsel to answer questions regarding any
claims brought by or against the Company: and

 

  iii) providing statements of evidence, affidavits and meeting in person with
the Company’s counsel in order to be prepared for any evidence that you may be
required to provide;

 

  b) In respect of actual or potential errors and omissions, participate in
deposition, arbitration and/or hearing preparation meetings with the Company’s
counsel as required and to provide testimony and to allow Company’s counsel to
act as your counsel during the aforementioned preparation meetings and any
hearings (payment of counsel’s fees to be made by the Company); and
additionally, to the extent necessary, you will make available other
information, statements of evidence and affidavits to the Company’s counsel as
needed provided however:

 

  i) the Company agrees to provide as much advance notice as possible to you
regarding such assistance; plus

 

  ii) if the claim does not settle or otherwise resolve, and if requested by the
Company by giving you no less than three weeks’ notice of trial, you will give
trial and/or arbitration testimony, and you will meet with Company’s counsel for
preparation for such testimony.

The Company will pay the reasonable costs incurred by you in participating in
any deposition and/or hearing preparation meetings, providing the deposition
and/or hearing testimony in the claim, and any trial and/or arbitration
testimony and preparation are in accordance with the Company’s expense
management policy in force from time to time.

 

11. COPYRIGHT, INVENTIONS AND PATENTS:

You must promptly disclose to the Company all ideas, concepts, works, methods,
discoveries, improvements, inventions or designs which you create or produce
either alone or with others (except those created or produced wholly outside
working hours which are totally unconnected with your employment) (“the Works”).
All and any rights of whatever nature in each such Work shall belong absolutely
to the Company and you shall hold the same in trust for the Company until such
proprietary rights shall be fully and absolutely vested in the Company. The
Company shall be entitled to make such modifications or adaptations to or from
any of the Works as it shall in its absolute discretion determine.

You hereby assign to the Company with full title guarantee by way of assignment
all present and future copyright, database rights, design rights (whether
registered or unregistered) and other proprietary rights (if any) and all rights
of action for damages for infringement of such rights for the full term thereof
and any renewals and extensions thereof throughout the world and you hereby
waive in favour of the Company all moral rights conferred on you by chapter 4 of
part 1 of the Copyright Designs and Patents Act 1988 (as may subsequently be
amended, consolidated, replaced or re-enacted from time to time) in relation to
any of the Works and at the request and expense of the Company you shall do all
things and execute all documents necessary or desirable to substantiate the
rights of the Company in the Works.

 

LOGO [g337943ex10_1pg0005.jpg]

 

Page 6    Version: Feb 2011    Contract Data: [2011Z/2011]



--------------------------------------------------------------------------------

12. PENSION SCHEME:

You are entitled to membership of the Willis Stakeholder Pension Scheme. You
will be enrolled as a member of this scheme with effect from the date in
Section 2 above unless you notify the Company in writing that you wish to
opt-out of the scheme. If you wish to make personal contributions to the scheme
you must elect to do so. If you choose to opt-out of the scheme and then change
your mind, you may have to provide evidence of good health before you can join.

Your base salary exceeds the Scheme Earnings Cap of £129,600. Contributions and
your life assurance benefit will be calculated with reference to the Scheme
Earnings Cap.

The Company will hold certain personal data about you (see the section entitled
‘Data Protection’) including your name, address and date of birth and other
information needed to assist in the smooth running of the scheme. In accordance
with its statutory requirements the data will only be available to the Company
and the provider of the scheme (currently Friends Provident plc). Your data will
only be used to calculate and provide benefits and for the efficient running of
the scheme. As a member of the scheme you consent to the release of your data
concerning your membership of the scheme and other data, such as fund values and
investment choices, from the stakeholder provider to the Company.

 

13. ABSENCE FROM WORK:

Your entitlement to payments whilst you are absent from work, and the procedure
that you should follow if you are unable to attend the office for any reason are
contained in the Associate Handbook.

 

14. RIGHT TO SEARCH:

In the interests of security the Company reserves the right at any time to
search you or your belongings including, without limitation, the x-ray
examination of any items brought on to Company premises by you. Any personal
search shall be carried out in private by an Associate duly authorised from time
to time by a Director or Manager of the Company to perform a personal search.
Prior to the commencement of any personal search you may request to be searched
in the presence of a work colleague. The Company may refuse such a request if in
its opinion it is reasonable to do so.

 

15. MEDICAL EXAMINATION:

The Company reserves the right to require you at any time to submit yourself for
examination by a doctor appointed by the Company at the Company’s expense.

 

16. HOLIDAYS:

 

HOLIDAY ENTITLEMENTS:

 

Grades 1 – 8 inclusive

   23 days per annum

Grade 9 and above

   25 days per annum

The above entitlement is exclusive of public and bank holidays for which payment
will be made.

Holiday entitlement accrues monthly and the holiday year runs from 1 January to
31 December. For Associates at Grade 8 or below holiday entitlement will
increase by 1 day for each calendar year of completed service subject to a
maximum number of 2 additional days leave.

If you commence or leave your employment part way through a leave year you
should refer to the Associate Handbook for your pro rata entitlement to holiday
in the year of your commencement/leaving.

 

LOGO [g337943ex10_1pg0005.jpg]

 

Page 7    Version: Feb 2011    Contract Data: [2011Z/2011]



--------------------------------------------------------------------------------

For part-time Associates, holiday entitlement and entitlement to payment for
Public Holidays, is pro-rata. Details are contained in the Associate Handbook.

 

17. EMPLOYEE BENEFITS:

The details and eligibility rules of Employee Benefits to which you may be
entitled are contained in the Associate Handbook.

 

18. TERMINATION OF EMPLOYMENT:

 

  a) You may terminate your employment by giving written notice as follows:

EMPLOYEE TERMINATION NOTICE REQUIREMENTS:

 

Grades 1 – 8 inclusive

Up to 4 weeks continuous service

   1 week

Over 4 weeks continuous service

   4 weeks

Higher Grades:

  

Grades 9 – 11 inclusive

   3 months

Grades 12 and above

   6 months

 

  b) If your employment is terminated by the Company you will receive written
notice as follows:

COMPANY TERMINATION NOTICE REQUIREMENTS:

 

Grades 1 – 8 inclusive

Up to 4 weeks continuous service

   1 week

From 5 weeks to 4 years continuous service

   4 weeks

From 5 years continuous service

  

1 week for each year of completed service

subject to a maximum notice period of 12 weeks

Higher Grades:

  

Grades 9 – 11 inclusive

   3 months

Grades 12 and above

   6 months

 

  c) The Company shall not be obliged to provide you with work at any time after
notice of termination is given by you or the Company and the Company may in its
absolute discretion take one or more of the following steps in respect of all or
part of the unexpired period of notice:

 

  i) require you to comply with such conditions as the Company may specify in
relation to attending or remaining away from the place of business of the
Company. Should you be required to remain away from the office without the prior
consent in writing of the Company you may not carry out any work (paid or
unpaid) for any third party. You will also be required to take any outstanding
holiday during this period of lawful suspension, agreeing the days in advance
with management;

 

  ii) require you not to communicate with or contact any client and/or employee
of the Company and/or the Group about any aspect of the business of the Company
and/or the Group;

 

  iii) assign you to such other duties as the Company shall in its absolute
discretion determine;

 

  iv) withdraw any powers invested in you or suspend or vary any duties or
responsibilities assigned to you.

 

  d) On termination of your employment for whatever reason you must immediately
return to the Company all Company and Group property in your possession or
control including, but not limited to, reports, documents, computer disks,
working papers and any other information (in whatever form) received in the
course of your employment.

 

LOGO [g337943ex10_1pg0005.jpg]

 

Page 8    Version: Feb 2011    Contract Data: [2011Z/2011]



--------------------------------------------------------------------------------

19. TERMINATION WITHOUT CAUSE:

In the event the Company terminates your employment for a reason other than
Cause the Company will pay you an amount equal to:

 

  i) your annual base salary applicable at the time the Company serves you with
notice of termination of your employment ; and

 

  ii) your on target award under the Company’s Annual Incentive Plan applicable
at the time the Company serves you with notice of termination of your
employment.

For the avoidance of doubt you acknowledge and agree that the above payment
includes any amount which may be due to you in damages for any breach by the
Company of any notice provision pertaining to your employment.

 

20. POST TERMINATION OBLIGATIONS:

You acknowledge that whilst performing your duties for the Company or for any
Group Company you will have access to trade secrets and confidential information
belonging to the Company or other Group Companies and you will obtain personal
knowledge of, and influence over Clients, prospective Clients and employees. You
therefore agree the following obligations are reasonable and necessary to
protect the legitimate business interests of the Company and/or other Group
Companies.

You shall not without the prior written consent of the Company for a period of
12 months after the termination of your employment, other than after the
wrongful termination of your employment by the Company, whether on behalf of
yourself or any other person, firm or company in competition with the Company or
the Group, directly or indirectly:

 

  i) solicit Business from; or

 

  ii) seek to procure orders from; or

 

  iii) transact or handle Business or otherwise deal with; or

 

  iv) approach, canvass or entice away from the Company or the Group the
Business of

any Client (or additionally, in respect of sub paragraphs i) and ii), a
Prospective Client) of the Group with whom in the course of your duties you or
any person who reports directly to you have dealt at any time during the 12
months prior to the termination of your employment. The period of this
restriction shall be reduced after the date your employment ends by a period
equal in length to any period of lawful suspension from your duties or exclusion
from any premises of the Company during any period of notice.

You shall not for a period of 6 months after the lawful termination of your
employment directly or indirectly induce or seek to induce any employee of the
Company or the Group with whom you have worked in the 12 months preceding the
termination of your employment (excepting a clerical and secretarial employee)
to leave his or her employment where the departure of that employee (whether
alone or in conjunction with the departure of other employees who are members of
a team in which you performed duties) would do material harm to the Group and
where the departure is intended for the benefit of you or your new employer or
any other organisation carrying on a business in competition with the Company or
the Group.

 

LOGO [g337943ex10_1pg0005.jpg]

 

Page 9    Version: Feb 2011    Contract Data: [2011Z/2011]



--------------------------------------------------------------------------------

Whilst the above restrictions are regarded by you and the Company as fair and
reasonable it is declared that each of the restrictions in this section is
intended to be a separate and distinct restriction and the invalidity or
unenforceability of any such restriction shall not affect the validity or
enforceability of the remaining restrictions. If any restriction is held to be
unreasonably wide but would be valid of part of the wording were deleted such
restriction will apply with so much of the wording deleted as may be necessary
to make it valid.

For further details of your obligations you are referred to the Global Policy
Manual and the Associate Handbook.

 

21. COMPANY PROCEDURES:

The Associate Handbook and the Global Policy Manual contain details of various
Company policies and procedures including, but not limited to, its Ethical Code,
Equal Opportunities Policy, Performance Improvement, Disciplinary, Appeals and
Grievance procedures.

Other policies and procedures can be found within the Willis Excellence Model
and on the Group Compliance intranet site including, but not limited to, the
Group Compliance Manual.

These documents are available in electronic format on the Company’s intranet
site. It is your responsibility to familiarise yourself and comply with these
documents, rules and procedures and to note any amendments notified to you from
time to time.

Failure to comply with the Company’s policies, rules and procedures may lead to
disciplinary action in accordance with the Company’s disciplinary procedures.

 

22. REGULATORY REQUIREMENTS:

You are required to comply with all reasonable requests, instructions and
regulations (whether statutory or otherwise) which apply to your employment from
time to time including any relevant requirements of the FSA and/or any other
relevant regulator. It is your responsibility to familiarise yourself with all
such regulations and requirements as made available to you by the Company.

It is a condition of your employment that you demonstrate and maintain
competence for the role you carry out, through the initial completion and
passing of relevant modules of Insurance Essentials, and of any other training
packages and tests introduced by the Company from time to time thereafter. If
you fail to maintain and demonstrate competence for your role the Company may
commence its Performance Improvement Procedure against you.

 

23. DATA PROTECTION

In order to meet its statutory requirements, the Company, as your employer, is
required to collect, process and retain personal information about you,
including information defined by the Data Protection Act 1998 (the ‘Act) as
sensitive personal data. By signing this Contract you expressly agree that the
Company may collect, process and retain your personal information including, but
not limited to, the following sensitive personal data about your:

 

  a) ethnic origin – to ensure equality of opportunity;

 

  b) physical or mental health or condition – as part of sickness records;

 

  c) disabilities – to facilitate adaptations in the workplace; and

 

LOGO [g337943ex10_1pg0005.jpg]

 

Page 10    Version: Feb 2011    Contract Data: [2011Z/2011]



--------------------------------------------------------------------------------

  a) criminal convictions – to comply with the Rehabilitation of Offenders Act.

Your personal information, which will be held securely by Human Resources and,
where applicable the Occupational Health Department and/or the Company’s
Occupational Health providers, is processed in accordance with the principles
set out in the Act. You have the right to inspect such information and, if
necessary, require corrections to be made if the information held about you is
inaccurate. Should you wish to inspect or amend any sensitive personal data held
about you, please contact Human Resources.

The Company has an integrated Information Technology system and databases which
include an integrated Global Payroll and HR database and a Company e-mail system
which are located in various locations inside and outside the European Economic
Area (EEA), including in the USA and India. You agree that the Company may store
and process your personal information, including sensitive personal data outside
the EEA. In those countries outside the EEA where the Company maintains its IT
systems and databases and whose data protection law is not equivalent to that
which applies in UK, the Company maintains the same rigorous standards with
regard to the processing of data in those countries as in the UK.

 

24. AMENDMENTS

The Company reserves the right to make reasonable changes to any terms of your
employment. Any such changes will be notified to you as they arise either to you
or, if appropriate, by electronic means via the Company e-mail account and/or
its intranet site.

 

25. COLLECTIVE AGREEMENTS

There are no collective agreements in force that will affect your employment
with the Group.

 

LOGO [g337943ex10_1pg0005.jpg]

 

Page 11    Version: Feb 2011    Contract Data: [2011Z/2011]



--------------------------------------------------------------------------------

26. GOVERNING LAW

This contract shall be governed by and construed in accordance with English law
and you and the Company submit to the exclusive jurisdiction of the English
Courts.

This Contract of Employment supersedes any existing or prior contract of
employment signed by you and/or any previous arrangements between you and the
Company or Group Company.

SIGNED FOR AND ON BEHALF OF THE COMPANY:

 

Signed:  

/s/ Stephen Hearn

PRINT NAME:  

Stephen Hearn

Date:   April 19, 2012

I HAVE READ, UNDERSTOOD AND AGREE TO BE BOUND BY THE TERMS OF THIS

CONTRACT OF EMPLOYMENT.

 

Signed:  

/s/ Gioia Ghezzi

PRINT NAME:  

Gioia Ghezzi

Date:   April 20, 2012

 

 

 

LOGO [g337943ex10_1pg0005.jpg]

 

Page 12    Version: Feb 2011    Contract Data: [2011Z/2011]